Citation Nr: 0630624	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-31 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 2002 to 
August 2003.  He also had approximately 3 months of prior 
active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In his September 2004 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  This type of proceeding is often called 
a Travel Board hearing.  A hearing was scheduled for July 
2006, but he failed to appear for it.  He has not explained 
his absence or requested to reschedule his hearing.  
Therefore, the Board considers his hearing request withdrawn.  
38 C.F.R. § 20.704(d) (2006).  

The Board is REMANDING this case to the RO for further 
development and consideration.  This additional development 
will occur via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

VA clinical records dated in October 2003 indicate further 
evaluation was being undertaken for the veteran's chest pain, 
including pulmonary function testing.  These additional 
records of any follow-up clinical workup and treatment he may 
have received are not on file and must be obtained prior to 
adjudicating his appeal.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).   



In addition, the veteran has twice been scheduled for - and 
failed to report for - VA examinations that might have 
yielded information supportive of his claims.  He stated in 
both his notice of disagreement (NOD) and substantive appeal 
(VA Form 9) that he did not report for the examinations 
because he was under the mistaken impression that he would 
have to pay for them.  This issue should be clarified for 
him, and if he expresses a willingness to show up for the 
examinations, he should again be scheduled for them.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Finally, in October 2003, the RO requested that the veteran 
provide information regarding pertinent medical treatment he 
may have received for the claimed disorders and also that he 
complete and return the enclosed PTSD Questionnaire 
discussing his stressors, etc.  There is no indication he 
returned the questionnaire or provided the requested 
information.

Concerning the veteran's failure to report for his scheduled 
examinations and to provide the requested information, the 
Board would point out that the duty to assist him in 
developing his claims is not a one-way street.  If he wishes 
help, he cannot passively wait for it in circumstances, as 
here, where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Since the Board is returning this case to the RO (via the 
AMC) to obtain additional medical evidence that is in VA's 
possession, the veteran should again be requested to provide 
the pertinent information regarding his claims to, in turn, 
enable VA to assist him in obtaining supporting evidence that 
might help establish his entitlement to the claimed benefits.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran notice of the 
Veterans Claims Assistance Act (VCAA) and 
related precedent decisions of the U.S. 
Court of Appeals for Veterans Claims 
(Court), including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

- Ask the veteran to complete and return 
his PTSD Questionnaire.  

- Also ask the veteran to furnish the 
names and addresses of all health care 
providers, VA or private, who have 
treated or examined him for the claimed 
disorders.  After obtaining his 
authorization, request copies of the 
medical treatment records he identifies 
that have not already been obtained.  
Associate all records received with the 
other evidence in the claims file.

- Apprise the veteran of the expenses he 
must pay (versus those he is not required 
to pay) to undergo VA compensation 
examinations in connection with 
his claims.  And if he expresses a 
willingness to report for examinations, 
again schedule him for them.  

2.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If his claims are not 
granted to his satisfaction, send him and 
his accredited representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it.  



Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


